Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  JP 201437010 teaches a film member cutting device including a punch part (111) provided with a cutting blade, a die (121) provided with a cutting blade, and a receiving part (122) configured to hold and retain the workpiece between the punch part and the receiving part, wherein an outer lateral surface of the die extending in the direction of the relative movement between the punch part and the die from the cutting blade and the receiving part including a workpiece holding surface (at 122) that is spaced apart from the outer lateral surface of the die (Fig. 4), an inner lateral surface (e.g., at 122) extending from a first end of a first side of the workpiece holding surface, the first side facing the cutting blade, along the direction of the relative movement between the punch part and the die so as to face the outer lateral surface, and another outer lateral surface (at 122) extending from a second end of a second side of the workpiece holding surface, the second side further apart from the cutting blade than the first side, along the direction of the relative movement between the punch part and the die ( Fig. 4), wherein the receiving part is arranged such that a clearance between the outer lateral surface and the other outer lateral surface of the workpiece holder is less than or equal to 10 µm (paragraph [0055]) wherein workpiece holder is not provided on a punch part side of the workpiece (paragraph [0073]).  However, none of the cited prior art, singly or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHEN CHOI/Primary Examiner, Art Unit 3724